CO
         t-
            CI RI Of Appeals
               ^ r\ -'J t-
                                          F.LED.N
                                    ,ST COURT OF APPEALS
         FZASf /JjrS/A^C-T            HOUSTON, TEXAS
                                      SEP %3 2015
                                    CHBlSTOPWErjAPRj^
RE I Oocker sheer                   a~J0B-—

 co^roFflppe,U^^Ohl^OO^-C^
^*l Contest riutnte*-*' £^7b




      PT\c_Co«>to£.LL UtorT
      'iSoo I $outU £mxLx/ Aejve.
                                       SAW -•ANTONID'TX: 9S0
                                       RIO)GSAMD€ DISTRICT
                       CouufCfoF PtppEfrLs
  HOUSTON, TEXAS   I
   SEP 2 3 2015
™?^her A. PR/NE
                       «AI
                        7*700220B&93     •»|''lll'»Jhll'll,l»»»lll«>i'HJMl'lll},l»»ll'l',1",«'»ll>
                                                                                                     \